Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/874047 
    
        
            
                                
            
        
    

Parent Data16874047, filed 05/14/2020 is a continuation in part of 15100993, filed 06/02/2016 and having 2 RCE-type filings therein15100993 is a national stage entry of PCT/IL14/51052 , International Filing Date: 12/04/2014PCT/IL14/51052 Claims Priority from Provisional Application 61911478, filed 12/04/2013




Status of the claims

Claims 7-17 are pending.Claims 1-6 were canceled.
Amendments in claims were entered.
No claim is allowed.
Claims 7-8 were examined. 
Claims 9-17 were withdrawn from consideration as non-elected invention.






Final Office Action 



Election of Invention
Applicants elected Group I, claims 1-8 are drawn to an amine salt of 3-beta-arachidylamido-7a, 12a-dihydroxy-5|3-cholan-24-oic acid.


Election of species:
Applicants elected 3beta-arachidylamido-7a, 12a-dihydroxy-5|3-cholan-24-oic acid N-methylglucamine salt as the compound species (para. 14); and amorphous salt (paras. 15, 56 and 117, Fig. 1 and Table 2).


Elected Species:

    PNG
    media_image1.png
    206
    613
    media_image1.png
    Greyscale



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/18/2021 and 10/27/2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.  English Translation or abstract of foreign language references where were not provided therefore, not considered.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 7 and 8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gilat et al (US 20120214872), Gilat et al. (WO (WO 2010/086864, IDS ref. dated 01/04/2018 in parent  et al. (Journal of Pharmaceutical Sciences, Soluble Steroids I Sugar derivatives, Vol. 51, No. 11, pp. 1102-1106, November 1962, previously cite in parent case, 892). These references teach specific amine N-methylglucamine (elected species) salts of various steroids with amino acids. The reference also teach the advantages of making steroid salts with amino acids and further advantages of making such compounds to enhance the stability, solubility without any toxic effects. 

The reference teach specific amine N-methylglucamine (elected species) salts of various steroids and its advantages which embraces Applicants claimed invention.  See the entire documents. These references teach such combinations which embraces Applicants claimed invention. See the entire documents.


    PNG
    media_image2.png
    320
    512
    media_image2.png
    Greyscale


Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Amended claim 7.

    PNG
    media_image3.png
    116
    650
    media_image3.png
    Greyscale

	In regards to claim 7, Gilat (US ‘872) teaches Aramchol, compound of general formula II is 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oi- c acid and its conjugated form in position 24 with a suitable amino acid,  Gilat teaches bile acids and biles salts fatty acid conjugates (bile acid or bile salt fatty acid conjugate) of general formula II: 
W-X-G  in which G is a bile acid or bile salt radical, which is optionally conjugated in position 24 with a suitable amino acid, W stands for one or two fatty acid radicals, each having from 14-22 carbon atoms, and X is a suitable bonding member or a direct C.dbd.C bond between G and each W, said suitable bonding member being selected from the group consisting of NH, O, P and S. The disease or disorder associated with altered glucose metabolism is selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity. (Abstract).
	It teaches composition  and method for treating a disease or disorder associated with altered glucose metabolism or insulin action in a subject in need thereof, said method comprising the step of administering to the subject a BAFAC (bile acid or bile salt fatty acid conjugate) of general formula: W-X-G in which G is a bile acid or bile salt radical, which is optionally conjugated in position 24 with a suitable amino acid, W stands for one or two fatty acid radicals, each having from 14-22 carbon atoms, and X is a suitable bonding member or a direct C.dbd.C bond between G and each W, said suitable bonding member being selected from the group consisting of NH, O, P and S, wherein the disease or disorder associated with altered glucose metabolism is selected from the group consisting of hyperglycemia, diabetes, insulin resistance and obesity.  (Claim 1).  

Claim 2 of the reference Gilat is drawn when bonds are made with NH.  These compounds were useful to treat obesity (See claims 16 and 17).

Ascertainment of the Difference between Scope the Prior Art (MPEP §2141.012)
	Gilat (US ‘872) teaches the amine salts of Aramchol for treating a disease or disorder associated with altered glucose metabolism or insulin action in a subject in need thereof as cited above.
Gilat does not explicitly teach salt of specific amine N-methylglucamine  

In regards to claim 1, Gilat et al. WO '864 teaches 3-. beta. -arachidylamido-7. alpha., 12. alpha. -dihydroxy-5. beta. -cholan-24-oic acid.  See claims 9 and 20 of the ref.  Claim 10 and 21 is drawn to specific compounds which includes 3-. beta. -arachidylamido-7. alpha., 12. alpha. -dihydroxy-5. beta. -cholan-24-oic acid. (See claims 1,1 0 and 21).
WO Ref. bile acid or bile salt is conjugated to an amino acid. (Claims, 1, 12 and 20).
	Gilat teaches combination of amino acids (See lines 15-31, page 17, lines 1 -15 on page 18 where a large number of amino acids are listed.  It teaches amorphous salt of Aramchol, amino acid and lysine salt, one skilled in the art would apply simple reaction reacting an acid and amine as taught by pi art. In regards to amorphous salt, a person a skilled in the art would be able to make crystalline or amorphous salts at the time the invention was filed. Also shown above where carboxy group is expected to react with an amine.
It would have been obvious to one skilled in the art at the time the invention was filed would select any amino acid as needed and combine with a steroid having COOH at 24-position.
Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells. (Figure 2, page 32).
It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with COO (negative charge) of Aramchol and an amine with a positively charged. Aramchol is negatively 10 and 21 is drawn to specific compounds which includes 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. (See claims 1, 10 and 21).
Gilat (WO) teaches combination of amino acids. The term "amino acids" refers to both the naturally occurring amino acids and other unnaturally amino acids including both optically active (D and L) forms as well as racemic derivatives. As contemplated herein, the amino acids may be conjugated to the bile acid or bile salt by forming an amide bond between the carboxyl , glutamic acid, glutamine, lysine, arginine, hydroxy lysine, (See lines 15-31, page 17, lines 1 -15 on page 18 where a large number of amino acids are listed which includes listed amino acids.)
It would have been obvious to one skilled in the art at the time the invention was filed would select any amino acid as needed and combine with a steroid having COOH at 24-position or any other position. Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells. (Figure 2, page 32).  It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with a positive charged amine. Aramchol is negatively charged by losing H from COOH group ready to react with an amine.
In regards to claims 7 and 8 drawn to a salt with N-methylglucamine (meglumine), Lange et al. wherein the salt is N-methylglucamine, (meglumine) salt, and wherein AUCss of the salt is between 120,000-170,000 ng*h/mL. (Claim 7) and wherein the AUCss is 144,295 ng*h/mL (claim 8).   In example 1, of Gilat et al. (WO) target dose level of 16uCi/ml (40uCi/kg). It teaches advantages of using Aramchol which  increases cholesterol efflux from human astrocyte brain cells (ccf-sttgl I cell line). The maximal effect of Aramchol was reached at concentrations 5-l0gg/ml Aramchol. Lower efflux levels were demonstrated at a concentration of 2pg/ml Aramchol. Higher Aramchol concentrations (20 gg/ml) showed a decrease in cholesterol efflux.
A person skilled in the art would find an appropriate dose, timing and duration to get the results as needed depending on the need of a patient.  The range of AUCss of the salt is between 120,000-170,000 ng*h/mL and 144,295 ng*h/mL (as in claims 7 and claim 8) would depend on situation and need.     Figure 3 shows the direct effect of a FABAC molecule, Aramchol, on cholesterol efflux from astrocyte brain cells.  Figure 4 shows the direct effect of a FABAC molecule, Steamchol, on cholesterol efflux from astrocyte brain cells. Advantageously, said effect was achieved at low I concentrations.  See all examples.  See also lines 5-23, page 10 of WO reference.  See figures 1-7 for dose level and other data.
Lange was added because it specifically teaches conjugate of bile acid with N-methylglucamine.
conjugate of bile acid with N-methylglucamine, it preparation. It teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. 
Please see the formation of salt with an amine and steroid attachment in the beginning of the obviousness rejection on page 5. 
Lange et al.  teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-. beta. -arachidylamido-7. alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.
For methods of making see the amine derivatives (experimental section). 

Motivation to make N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid (Aramchol) would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.
Therefore, a person skilled in the art would easily make the salt of 3beta-arachidylamido-7a, 12a-dihydroxy-5-beta-cholan-24-oic acid with a positively charged amine as claimed. Lange t teaches various advantages of using N-methyl-glucamine. 
Lange teaches rutin with N-methylglucamine was nontoxic, stable, and water soluble ( (3rd para in col. 1 on page 1102).

It would have been obvious to one skilled in the art at the time the invention was filed Lange et al. Gilat et al (US 20120214872), Gilat et al. (WO (WO 2010/086864, IDS ref. dated 01/04/2018 in parent 15/100993, pages 45), Lange et al. (Lange et al. (Journal of Pharmaceutical 

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)
It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to prepare an amine salt of 3beta-arachidylamido-7a, 12a-dihydroxy-3b-cholan-24-oic acid (Aramchol) conjugated with N-methyl-glucamine because Gilat teaches the same 3beta-arachidylamido-7a, 12a-dihydroxy-5b-cholan-24-oic acid conjugated with amino acid. A person skilled in the art would apply the teachings of Raymond which clearly provides a motivation to prepare quaternary or other salts of Aramchol for improving the solubility.
One skilled in art would apply the teachings of Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.

Consistent with the reasoning cited above one skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glucamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102), 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.
Thus, N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.
.Raymond et al. teaches various quaternary salts of steroids. A person skilled in the art would have reasonable expectation of success to prepare salts of any steroid with amines or other compounds.  Nothing unobvious was noted.   Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to improve the solubility of Aramchol with an amine.
Consistent with the reasoning cited above one skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol with solubility data is disclosed in table III and sugar derivative as in table I in Lange et al where the methods of making the amine derivatives (experimental section). 
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glucamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102), 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSRI nt’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patenting 1st  rejection. 


Claims 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 53, 60, 62, 63, of copending Application No. (15/100993). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of pending application 15/100993. 

    PNG
    media_image4.png
    155
    660
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    78
    659
    media_image5.png
    Greyscale

Instant claims are drawn to Aramchol amine salt with N-methylglucamine as cited above.  
It would have been obvious that the claims of the copending application contains the subject matter which is considered obvious.  
A terminal disclaimer with overcome the rejection.

Double Patenting 2nd rejection. 
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 1, 0849,911.   Although the claims at issue are not identical, they are not patentably distinct from each other and contain ratios1:1 and amounts about 10 to 400 mg, because instant claims are drawn to an amine salt with Aramchol which is considered obvious to one skilled in the art at the time the invention was filed.  The ratios and amounts are considered obvious in absence of any unexpected and unobvious results.   Applicant may consider to amend the claims or file a TD to overcome the DP rejections. 
Claim 1 of the issued patent is drawn to a composition of Aramchol and its salts with amines.

    PNG
    media_image6.png
    110
    290
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    338
    290
    media_image7.png
    Greyscale


See claim 5 where amine is N-methylglucamine (meglumine) with Aramchol. 
Therefore, the claims of US Patent are considered obvious over claims 7 and 8 of instant claims.
It would have been obvious to one skilled in the art at the time the invention was filed to make salt of amine with Aramchol especially with N-methylglucamine (meglumine) as instantly claimed.  

In order to overcome the double patenting rejection Applicant should file a terminal disclaimer. 
Response to Remarks
Applicant’s response to office action filed on 10/27/2021 is acknowledged.  Claim 1 rejected under 35 U.S.C. 102((a)(1) as being anticipated by Gilat et al (US 20120214872) is withdrawn because claims were amended.  Since claims were amended therefore, 112 (b) rejection was also withdrawn.  Double patenting (DP) rejection is maintained because terminal disclaimers were not filed.  Since claims were amended obviousness rejection is revised and addresses specifically claim 7 and 8. In regards to obviousness rejection, since claims were amended office action was revised to address the issues.  Lange teaches the advantages of amine 
Applicants arguments in regards to Lange and Gilat references were considered, however one skilled in the art would be able to make an amine salt including N-methylglucamine salt with Aramchol considering these references.  The rejection was done in combination of the references.   Each refence do not have to teach exactly.   The main issue is that whether or 
Lange was used because it teaches the advantages of that aqueous solubility of parent compounds increases 8 to 13 times by N-methylglucamine that it teaches a conjugate of bile acid with N-methylglucamine 
An example is shown for the attachment of an amine and Aramchol on page 5 of this office action, so not repeated here.  At the time the invention is filed. 
Applicants attention is drawn to that it’s in not an anticipation rejection, it is obviousness rejection.
It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See in re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  




Applicants arguments were fully considered because making an amine salt with a steroid is considered to one skilled in the art at the time the invention was filed. 

Double Patenting
Without acquiescing to the propriety of the rejection, Applicant hereby requests that the Examiner hold the rejection in abeyance until such time as the conflicting claims have been allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628